Citation Nr: 0104811	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a generalized seizure 
disorder, currently evaluated as 80 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from June 1984 to August 1987.  

This matter initially came before the Board of Veteran's 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  The 
case was subsequently transferred to the Montgomery, Alabama, 
RO.  The Board remanded this case in April 1997.  Thereafter, 
an April 2000 rating action proposed to reduce the 80 percent 
rating assigned for the veteran's service-connected 
generalized seizure disorder to 10 percent.  That rating 
action also denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, but that matter was not appealed.  

Later in April 2000 the veteran objected to the proposed 
reduction and requested that that communication be considered 
a notice of disagreement (NOD).  In May 2000, the RO notified 
the veteran that an NOD could not be accepted as to a 
proposed reduction and, in response, in May 2000 the veteran 
requested a hearing, which was conducted in August 2000.  
Subsequently, an October 2000 supplemental statement of the 
case (SSOC) determined that no reduction was warranted.  

Lastly, at the RO hearing the veteran testified that he had 
been diagnosed as having a personality disorder but had not 
been assigned a separate rating for that disorder, rated as 
dementia (pages 7 and 8 of that transcript).  The Board 
observes that notes to 38 C.F.R. § 4.124a, provide that as to 
Mental Disorders in Epilepsies, in the absence of a diagnosis 
of non-psychotic organic psychiatric disturbance, a 
personality disorder if diagnosed and shown to be secondary 
to or directly associated with epilepsy, will be rated 
separately.  Thus, inasmuch as any possible grant of service 
connection for a personality disorder would result in a 
rating separate from the service-connected disability at 
issue, this matter is not inextricably intertwined with the 
issue on appeal.  Accordingly, this matter is referred to the 
RO for appropriate action.  
FINDINGS OF FACT

The veteran has not averaged or nearly approximated an 
average of at least one major seizure per month over the past 
year.  


CONCLUSION OF LAW

A rating in excess of 80 percent for the veteran's 
generalized seizure disorder is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.21, 4.121, 4.122, 4.124a, Diagnostic Code 
8910 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected seizure disorder is rated 
under the provisions of Diagnostic Code 8910, pertaining to 
the evaluation of grand mal epilepsy which, in turn, is rated 
under the general rating formula for major seizures.  

The appellant is seeking an increased disability rating for 
his service-connected seizure disorder.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 
(2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 "duty 
to assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA examination in February 2000, the RO collected 
records from the Social Security Administration, and a 
personal hearing in August 2000.  The RO collected all 
identified medical records.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file, and the Board finds he 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

38 C.F.R. § 4.124a (2000) provides that "[a] thorough study 
of all material in Secs. 4.121 and 4.122 [of 38 C.F.R.] under 
the ratings for epilepsy is necessary prior to any rating 
action."  38 U.S.C.A. § 4.121 (2000) provides that "[w]hen 
there is doubt as to the true nature of epileptiform attacks, 
neurological observation in a hospital adequate to make such 
a study is necessary.  To warrant a rating for epilepsy, the 
seizures must be witnessed or verified at some time by a 
physician.  As to frequency, competent, consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life  (while not hospitalized)."  

38 C.F.R. § 4.122 (2000) provides that "[t]he term 
psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well."  38 C.F.R. § 4.122(a) 
provides that "[p]sychomotor seizures consist of episodic 
alterations in conscious control that may be associated with 
automatic states, generalized convulsions, random motor 
movements (chewing, lip smacking, fumbling), hallucinatory 
phenomena (involving taste, smell, sound, vision), perceptual 
illusions (deja vu, feelings of loneliness, strangeness, 
macropsia, micropsia, dreamy states), alterations in thinking 
(not open to reason), alterations in memory, abnormalities of 
mood or affect (fear, alarm, terror, anger, dread, well-
being), and autonomic disturbances (sweating, pallor, 
flushing of the face, visceral phenomena such as nausea, 
vomiting, defecation, a rising feeling of warmth in the 
abdomen).  Automatic states or automatisms are characterized 
by episodes of irrational, irrelevant, disjointed, 
unconventional, asocial, purposeless though seemingly 
coordinated and purposeful, confused or inappropriate 
activity of one to several minutes (or, infrequently, hours) 
duration with subsequent amnesia for the seizure.  [] The 
seizure manifestations of psychomotor epilepsy vary from 
patient to patient and in the same patient from seizure to 
seizure."  

38 C.F.R. § 4.124a sets forth a general formula for rating 
epilepsy.  The notes thereto provide that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head (``pure'' petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type). 

Additional notes to 38 C.F.R. § 4.124a provide that in the 
presence of major and minor seizures, rate the predominating 
type.  There will be no distinction between diurnal (daytime) 
and nocturnal (night-time) major seizures.  When continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  This rating will 
not be combined with any other rating for epilepsy.  

38 C.F.R. § 4.124a, DC 8910 provides that grand mal epilepsy 
is to be rated under the general rating formula for major 
seizures.  38 C.F.R. § 4.124a, DC 8911 provides that petit 
mal epilepsy is to be rated under the general rating formula 
for minor seizures.  38 C.F.R. § 4.124a, DC 8912, as to 
Jacksonian and focal or sensory epilepsy, and DC 8913, as to 
diencephalic epilepsy, provide that these forms of epilepsy 
are to be rated as minor seizures, except in the presence of 
both major and minor seizures in which case the predominating 
type is to be rated.  

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that when averaging at least 1 major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly an 80 percent evaluation is warranted.  When 
averaging at least 1 major seizure per month over the last 
year a 100 percent evaluation is warranted.  38 C.F.R. 
§ 4.124a, DC 8911 (2000)

Legal Analysis

On VA examination in February 2000 it was reported that the 
veteran's last generalized tonic-clonic seizure was 
approximately one month ago.  He had multiple "absence" 
seizures daily.  The diagnosis was that his chronic history 
was consistent with complex partial seizure disorder, for 
which he needed to continue taking medication.  

The veteran testified that at the RO in August 2000 that he 
had sometimes as many a 10 minor seizures a week, and even 
sometimes had them daily (page 2 of the transcript of that 
hearing).  He also testified that he had grand mal seizures 
about five or six times in the past 2 years and that four or 
five times he was able to avoid having a grand mal seizure 
because when he sensed the precursors or prodromals he would 
lie down and rest (page 3 of that transcript).  He also 
testified that he was taking medication (page 2 of that 
transcript).  He further testified that while he was 
unemployed, he was attending school at VA expense (pages 3 
and 5) and that an electroencephalogram had disclosed 
multiple brain lesions and a possible tumor (pages 4 and 5).  
The veteran further testified that his current frequency and 
severity of seizures was not influenced by his past substance 
abuse, from which he had abstained for the last two years 
(page 6).  He had lost a job because of his seizures (page 
7).  He could not get a job.  He was not suppose to, but 
sometimes did, drive an automobile (page 8).  He was studying 
accounting in school and hoped to become a Certified Public 
Accountant (CPA) but would have to work for himself because 
employers would require that he travel, which he could not do 
(page 8).  

The veteran also testified that his petit mals were 
characterized by staring off into space and were sometimes 
accompanied by dizziness, blinking, and, if he was standing, 
his legs would buckle, and would forget his own name.  He had 
had 10 petit mals that week, but the week was not over yet, 
and he sometimes had 5 or 6 such seizures in a single day.  
The episodes lasted from 10 to 30 seconds.  

While the veteran has presented evidence that he has more 
than 10 minor seizures weekly, this is encompassed in the 80 
percent rating currently assigned.  However, for a 100 
percent rating under the general rating formula, only the 
frequency of grand mal seizures may be considered and the 
veteran has not presented evidence that he averages at least 
one grand mal seizure a month.  His girlfriend, with whom he 
lived, stated in August 2000 that he had grand mal seizures 
"every 3 to 6 months" and his then wife, stated in May 
1997, that he had occasional grand mal seizure, the last two 
being on March 30th and April 11th.  

Records from the Social Security Administration reflect that 
the veteran's claim for disability benefits was rejected in 
1994 and that his primary diagnosis was drug and alcohol 
dependence.  The veteran contests the statement of the RO in 
the April 2000 rating decision, which proposed to reduce the 
80 percent rating for his seizure disorder to 20 percent, 
that "reasonable doubt can not be found in favor of the 
veteran, as drug/alcohol dependence is indicative of the same 
symptoms."  During VA hospitalization in September 1995 
testing was positive for the presence of cocaine.  However, 
following the April 2000 rating, containing the noted 
language, the proposed reduction was rescinded and the 
veteran's undisputed testimony is that he has remained drug 
and alcohol free for several years and, thus, his current 
level of seizure disorder is unaffected by any past drug or 
alcohol abuse.  Nevertheless, he does not have grand mal 
seizure activity, even by his own testimony, which averages 
one seizure a month for the past year.  The overall record, 
including his sworn testimony, reflects grand mal seizure 
activity more nearly approximating the criteria for an 80 
percent rating.  Accordingly, he does not meet the criteria 
for a 100 percent schedular rating.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  Here, there is no objective evidence of 
excessive hospitalization or marked employment interference.  
The Board finds no prejudice to the veteran in the RO's not 
having referred the case for extraschedular consideration.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  In reaching this decision, it is the 
judgment of the Board that the preponderance of the evidence 
is against the claim and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

An increased rating for a generalized seizure disorder is 
denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

